UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 10/31/14 (Unaudited) COMMON STOCKS (94.7%) (a) Shares Value Aerospace and defense (3.4%) Honeywell International, Inc. 1,315 $126,398 Lockheed Martin Corp. 634 120,821 Air freight and logistics (1.8%) United Parcel Service, Inc. Class B 1,249 131,033 Auto components (0.6%) Johnson Controls, Inc. 964 45,549 Banks (4.5%) Cullen/Frost Bankers, Inc. 141 11,394 M&T Bank Corp. 320 39,098 Signature Bank (NON) 166 20,108 U.S. Bancorp 1,728 73,613 Wells Fargo & Co. 3,501 185,868 Beverages (2.0%) Dr. Pepper Snapple Group, Inc. 641 44,389 PepsiCo, Inc. 1,079 103,767 Capital markets (0.2%) Northern Trust Corp. 202 13,393 Chemicals (3.1%) Ecolab, Inc. 413 45,938 International Flavors & Fragrances, Inc. 228 22,606 PPG Industries, Inc. 299 60,903 Sherwin-Williams Co. (The) 257 58,997 Sigma-Aldrich Corp. 255 34,657 Commercial services and supplies (1.3%) Republic Services, Inc. 560 21,504 Stericycle, Inc. (NON) 170 21,420 Waste Connections, Inc. 227 11,327 Waste Management, Inc. 839 41,019 Communications equipment (1.9%) Cisco Systems, Inc. 5,689 139,210 Consumer finance (1.6%) Capital One Financial Corp. 1,405 116,292 Diversified financial services (2.6%) Berkshire Hathaway, Inc. Class B (NON) 1,326 185,852 Diversified telecommunication services (2.3%) Verizon Communications, Inc. 3,390 170,348 Electric utilities (3.0%) Duke Energy Corp. 1,575 129,386 Southern Co. (The) 1,890 87,620 Electronic equipment, instruments, and components (0.1%) CDW Corp. of Delaware 294 9,067 Energy equipment and services (0.2%) Dril-Quip, Inc. (NON) 131 11,783 Food and staples retail (1.7%) Costco Wholesale Corp. 924 123,234 Food products (0.7%) Hershey Co. (The) 492 47,188 Health-care equipment and supplies (1.2%) Becton Dickinson and Co. 390 50,193 C.R. Bard, Inc. 208 34,106 Health-care providers and services (3.8%) AmerisourceBergen Corp. 741 63,289 Cardinal Health, Inc. 1,041 81,698 McKesson Corp. 566 115,130 Mednax, Inc. (NON) 320 19,978 Hotels, restaurants, and leisure (2.2%) Chipotle Mexican Grill, Inc. (NON) 23 14,674 McDonald's Corp. 1,403 131,503 Starbucks Corp. 188 14,205 Household products (2.3%) Church & Dwight Co., Inc. 382 27,661 Colgate-Palmolive Co. 761 50,896 Kimberly-Clark Corp. 792 90,502 Industrial conglomerates (3.5%) 3M Co. 678 104,256 Danaher Corp. 1,487 119,555 Roper Industries, Inc. 204 32,293 Insurance (3.4%) ACE, Ltd. 622 67,985 Alleghany Corp. (NON) 26 11,551 American Financial Group, Inc. 191 11,428 Arch Capital Group, Ltd. (NON) 328 18,473 Arthur J. Gallagher & Co. 373 17,792 Axis Capital Holdings, Ltd. 328 15,790 Everest Re Group, Ltd. 152 25,939 Markel Corp. (NON) 17 11,745 PartnerRe, Ltd. 164 18,973 Progressive Corp. (The) 1,238 32,696 RenaissanceRe Holdings, Ltd. 132 13,640 Internet software and services (2.3%) eBay, Inc. (NON) 2,363 124,058 Google, Inc. Class A (NON) 79 44,862 IT Services (5.9%) Amdocs, Ltd. 388 18,446 Automatic Data Processing, Inc. 724 59,209 Broadridge Financial Solutions, Inc. 319 14,014 DST Systems, Inc. 97 9,346 Fidelity National Information Services, Inc. 648 37,837 Fiserv, Inc. (NON) 478 33,211 Gartner, Inc. (NON) 188 15,173 Jack Henry & Associates, Inc. 208 12,443 Paychex, Inc. 984 46,189 Total System Services, Inc. 562 18,990 Vantiv, Inc. Class A (NON) 410 12,677 Visa, Inc. Class A 634 153,067 Marine (0.2%) Kirby Corp. (NON) 97 10,726 Media (2.8%) Discovery Communications, Inc. (NON) 161 5,633 Omnicom Group, Inc. 806 57,919 Scripps Networks Interactive Class A 344 26,571 Thomson Reuters Corp. (Canada) 422 15,707 Viacom, Inc. Class B 1,383 100,516 Metals and mining (0.4%) Compass Minerals International, Inc. 110 9,425 Newmont Mining Corp. 201 3,771 Royal Gold, Inc. 214 12,230 Multiline retail (0.6%) Dollar Tree, Inc. (NON) 681 41,248 Oil, gas, and consumable fuels (8.0%) Chevron Corp. 655 78,567 ConocoPhillips 1,249 90,115 Exxon Mobil Corp. 2,456 237,514 Phillips 66 1,367 107,310 Spectra Energy Corp. 1,559 61,004 Teekay Corp. 151 8,827 Pharmaceuticals (8.0%) Actavis PLC (NON) 428 103,893 Eli Lilly & Co. 1,862 123,506 Johnson & Johnson 1,884 203,058 Merck & Co., Inc. 2,656 153,889 Real estate investment trusts (REITs) (3.7%) American Campus Communities, Inc. (R) 340 13,352 AvalonBay Communities, Inc. (R) 60 9,350 Essex Property Trust, Inc. (R) 204 41,159 Federal Realty Investment Trust (R) 181 23,856 Health Care REIT, Inc. (R) 1,012 71,963 Home Properties, Inc. (R) 177 11,383 Mid-America Apartment Communities, Inc. (R) 249 17,594 Public Storage (R) 306 56,408 Tanger Factory outlet Centers, Inc. (R) 292 10,445 WP Carey, Inc. (R) 220 14,898 Road and rail (0.2%) Landstar System, Inc. 146 10,805 Semiconductors and semiconductor equipment (2.7%) Analog Devices, Inc. 1,029 51,059 Linear Technology Corp. 784 33,587 Texas Instruments, Inc. 2,216 110,047 Software (1.6%) ANSYS, Inc. (NON) 248 19,483 CDK Global, Inc. (NON) 241 8,098 Intuit, Inc. 558 49,110 Microsoft Corp. 534 25,071 Synopsys, Inc. (NON) 315 12,909 Specialty retail (4.1%) Advance Auto Parts, Inc. 31 4,556 AutoZone, Inc. (NON) 99 54,798 Home Depot, Inc. (The) 1,555 151,644 O'Reilly Automotive, Inc. (NON) 330 58,040 Signet Jewelers, Ltd. 265 31,803 Technology hardware, storage, and peripherals (3.1%) Apple, Inc. 1,007 108,756 EMC Corp. 4,097 117,707 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. 329 34,746 VF Corp. 708 47,917 Thrifts and mortgage finance (0.3%) New York Community Bancorp, Inc. 1,302 20,767 Tobacco (1.9%) Altria Group, Inc. 2,929 141,588 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A 160 12,955 Water utilities (0.2%) American Water Works Co., Inc. 330 17,612 Total common stocks (cost $6,342,220) PURCHASED OPTIONS OUTSTANDING (2.4%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-15/$162.00 $8,649 $32,396 SPDR S&P rust (Put) Sep-15/170.00 8,086 36,273 SPDR S&P rust (Put) Aug-15/170.00 8,158 31,920 SPDR S&P rust (Put) Jul-15/173.00 8,159 31,170 SPDR S&P rust (Put) Jun-15/170.00 8,370 24,888 SPDR S&P rust (Put) May-15/165.00 8,397 15,513 Total purchased options outstanding (cost $316,315) SHORT-TERM INVESTMENTS (5.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.09% (AFF) Shares 209,236 $209,236 SSgA Prime Money Market Fund Class N 0.00% (P) Shares 100,000 100,000 U.S. Treasury Bills with an effective yield of 0.01%, January 8, 2015 $ 110,000 109,998 Total short-term investments (cost $419,235) TOTAL INVESTMENTS Total investments (cost $7,077,770) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/14 (premiums $20,017) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-14/$207.50 $19,917 $7,568 SPDR S&P rust (Call) Nov-14/202.50 4,126 7,675 SPDR S&P rust (Call) Nov-14/207.50 17,437 4,534 SPDR S&P rust (Call) Nov-14/195.50 4,484 29,245 SPDR S&P rust (Call) Nov-14/198.50 3,818 13,520 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 24,120 $24,264 3/18/15 (3 month USD-LIBOR-BBA plus 0.28%) A basket (DBPTNLVE) of common stocks $71,142 Total $24,264 Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $7,280,826. (b) The aggregate identified cost on a tax basis is $7,081,165, resulting in gross unrealized appreciation and depreciation of $606,112 and $201,733, respectively, or net unrealized appreciation of $404,379. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $262,852 $532,496 $586,112 $38 $209,236 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $62,475 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $837,029 $— $— Consumer staples 629,225 — — Energy 595,120 — — Financials 1,182,805 — — Health care 948,740 — — Industrials 764,112 — — Information technology 1,283,626 — — Materials 248,527 — — Telecommunication services 170,348 — — Utilities 234,618 — — Total common stocks — — Purchased options outstanding — 172,160 — Short-term investments 309,236 109,998 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(62,542) $— Total return swap contracts — 46,878 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	$219,038	$62,542 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$48,000 Written equity option contracts (contract amount)$40,000 OTC total return swap contracts (notional)$2,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Deutsche Bank AG JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $46,878 – $46,878 Purchased options# – 172,160 172,160 Total Assets $46,878 $172,160 $219,038 Liabilities: OTC Total return swap contracts*# – – – Written options# – 62,542 62,542 Total Liabilities $– $62,542 $62,542 Total Financial and Derivative Net Assets $46,878 $109,618 $156,496 Total collateral received (pledged)##† $– $100,000 Net amount $46,878 $9,618 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
